          Case 1:20-cv-01791-JEB Document 18 Filed 11/04/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                   Plaintiff,                     )
                                                  )
         v.                                       )
                                                  )
 ALL PETROLEUM PRODUCTS ABOARD                    )
 THE BELLA WITH INTERNATIONAL                     )
 MARITIME ORGANIZATION NUMBER                     )
                                                           Civil Action No. 20-1791 (JEB)
 9208124, et al.,                                 )
                                                  )
                   Defendants In Rem,             )
                                                  )
         - and -                                  )
                                                  )
 MOBIN INTERNATIONAL LIMITED, et al.,             )
                                                  )
                   Claimants.                     )
                                                  )

                                UNITED STATES’ STATUS REPORT

       By and through its undersigned counsel, Plaintiff United States of America (“United

States” or “Government”) respectfully submits this status report pursuant to the Court’s Minute

Order of October 19, 2020, regarding the schedule for briefing the motion to dismiss (ECF No. 13)

filed by Claimants Mobin International Limited, Oman Fuel Trading Ltd., and Sohar Fuel Trading

LLC FZC (collectively, “Claimants”), and Claimants’ responses to the United States’ Special

Interrogatories.

       The United States completed its review of Claimants’ responses to the United States’

Special Interrogatories. Claimants did not answer a number of the interrogatories (see Special

ROG Resps., attached hereto as Exhibit A), and thus, the United States believes that its time to

respond to Claimants’ motion to dismiss has not yet begun to run. See Fed. R. Civ. P., Supp.

R. G(6)(c).
            Case 1:20-cv-01791-JEB Document 18 Filed 11/04/20 Page 2 of 2




          After concluding its review, the United States sent a letter to Claimants’ counsel regarding

the deficiencies in Claimants’ responses, identifying the interrogatories that the United States

believes Claimants improperly refused to answer and call for information that is highly relevant to

the Court’s consideration of this matter. See Letter of 11/2/2020, Ex. B. Government counsel

understand that Claimants are reviewing the United States’ letter and intend to respond in the near

future.

          To allow the parties additional time to discuss and hopefully resolve these issues, the

United States respectfully requests the opportunity to provide a further status report to the Court

on or before November 25, 2020. In that Status Report, the United States will apprise the Court

as to the status of Claimants’ responses to the Government’s special interrogatories and propose a

schedule either (i) to brief a motion to compel Claimants’ responses to the identified interrogatories

or (ii) to complete briefing on Claimants’ motion to dismiss and the United States’ anticipated

cross-motion for summary judgment

Dated: November 4, 2020
       Washington, DC
                                                 Respectfully submitted,

                                                 MICHAEL R. SHERWIN
                                                 Acting United States Attorney


                                                 By:           /s/
                                                       BRIAN P. HUDAK
                                                       MICHAEL P. GRADY
                                                       Assistant United States Attorneys
                                                       555 Fourth Street, NW
                                                       Washington, DC 20530
                                                       (202) 252-7566 (main line)

                                                 Attorneys for the United States of America




                                                  -2-
